UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1302


DERRICK ALLEN,

                    Plaintiff - Appellant,

             v.

CORRECT CARE SOLUTION(S); NURSE SLADE; DURHAM CO.
DETENTION FACILITY; SHERIFF CLARENCE F. BIRKHEAD; CAPTAIN
RUSSELL,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:21-cv-00146-TDS-LPA)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Allen appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing Allen’s 42 U.S.C. § 1983 complaint under 28 U.S.C.

§ 1915A(b). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Allen v. Correct Care Sols., No. 1:21-

cv-00146-TDS-LPA (M.D.N.C. Mar. 12, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2